       Case: 1:17-cv-04008 Document #: 54 Filed: 03/04/19 Page 1 of 2 PageID #:626
      Case: 18-2130    Document: 00713377686           Filed: 03/04/2019   Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                        Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                              Phone: (312) 435-5850
             Chicago, Illinois 60604                                                    www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 March 4, 2019


To:            Thomas G. Bruton
               UNITED STATES DISTRICT COURT
               Northern District of Illinois
               Chicago , IL 60604-0000



                                         VIPUL B. PATEL, individually, et al.,
                                         Plaintiffs - Appellants

 No. 18-2130                             v.

                                         ZILLOW, INC., et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:17-cv-04008
 Northern District of Illinois, Eastern Division
 District Judge Amy J. St. Eve
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  RECORD ON APPEAL STATUS:                                        No record to be returned




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
    Case: 1:17-cv-04008 Document #: 54 Filed: 03/04/19 Page 2 of 2 PageID #:627
   Case: 18-2130    Document: 00713377686           Filed: 03/04/2019   Pages: 2



to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


 _________________________                            ____________________________________




 form name: c7_Mandate(form ID: 135)
